      Case 4:19-cv-00309-WTM-CLR Document 7 Filed 05/18/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


RAHARRAKTE SAHU ATUM-RAYAY,
doing business as ^Ex Rel' The
Misnomer; 2017070404(35023741)
Thomas Trayon Joey;

       Plaintiff,

V.                                                  CASE NO. CV419-309


JOHN WILCHER; LOUISA ABBOTT,
Executive Administrator; MR. JOE
ROESCH, Public Defender; MICHAEL
KELLEY, Public Defender; MR.
CUNNINGHAM, Captain/Deputy;
TAMMIE MOSLEY, Clerk of Court;
SHERRON C. DAVIS, Clerk of
Court; MEG HEAP, District
Attorney; MRS. VANNANDA MURTY,
Assistant District Attorney;

       Defendants.




                                 ORDER


      Before the Court is the Magistrate Judge's April 9, 2021, Report

and   Recommendation    (Doc.   5),    to   which   Plaintiff   has   not   filed

objections. After a careful de novo review of the record, the report

and recommendation is ADOPTED as the Court's opinion in this case.

Plaintiff's complaint is DISMISSED WITHOUT PREJUDICE. The Clerk of

Court is DIRECTED to close this case.


      SO ORDERED this            day of May 2021.



                                      WILLIAM T. MOORE, JR.
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA
